EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with A. Swanson on 8 June 2022.
The application has been amended as follows: 

In claim 1, line 18, before the phrase “a first fluid inlet”, the phrase – the first cylinder body includes: -- has been inserted.
In claim 1, line 18, the phrase “exterior side” has been replaced with – lower portion –.
In claim 1, line 19, a semicolon and subsequent carriage return have been inserted after the word “body”.
In claim 1, lines 19-20, the phrase “the first exterior side of the first cylinder body” has been replaced with -- a first upper portion of the first cylinder body, the first fluid outlet fluidly connected to the hydraulic circuit;
wherein the first upper portion comprises a first upper mounting portion having a first upper face interfacing with a manifold exterior side of the manifold, the first fluid outlet extending through the first upper face;
wherein the first lower portion comprises a first lower mounting portion having a first lower face interfacing with a tank exterior side of the fluid tank, the first fluid inlet extending through the first lower face – including the line breaks after the semicolons.
In claim 1, lines 24-29 have been deleted.
In claim 2, line 1, after the phrase “first reciprocating pump”, the phrase – further comprises a first inlet valve and – has been inserted.
In claim 2, line 2, the phrase “a tank exterior side of the fluid tank and a manifold” has been replaced with – the tank exterior side of the fluid tank and the manifold --. 
Claim 9 is cancelled.
In claim 14, line 1, after the phrase “first reciprocating pump”, the phrase – further comprises a first inlet valve and – has been inserted.
In claim 14, line 2, the phrase “a tank exterior side of the fluid tank and a manifold” has been replaced with – the tank exterior side of the fluid tank and the manifold --.
In claim 15, lines 2-7 have been deleted.
In claim 20, line 14, before the semicolon, the phrase – wherein the first fluid outlet is fluidly connected to the hydraulic circuit – has been inserted.
Add new claim 24 reading as follows: -- The hydraulic power unit of claim 8, wherein the first piston is configured to reciprocate relative to the first dynamic seal and the second dynamic seal –.

The following is an examiner’s statement of reasons for allowance: the limitations of a hydraulic unit having first and second pumps drawing fluid from a tank and providing the fluid to a hydraulic circuit including a manifold in which the first pump has a first cylinder body with a first fluid inlet extending into a first lower portion and extending through a first lower face and first fluid outlet extending through a first upper face of a first upper portion to communicate with the hydraulic circuit so that the upper face interfaces with a manifold exterior side and the lower face interfaces with a tank exterior side as in claims 1 and 20 are not shown in or suggested by the prior art in combination with the remaining limitations of those claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/               Primary Examiner, Art Unit 3746                                                                                                                                                                                         	8 June 2022